DETAILED ACTION
This office action is in response to the communication received on 02/14/2020 concerning application no. 16/790,941 filed on 02/14/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an ultrasound image-generation unit that drives…” in claims 1 and 16: Paragraphs 0228—0229 teach “Various processors include: a central processing unit (CPU) that is a general-purpose processor functioning as various processing units by executing software (program); a programmable logic device (PLD) that is a processor of which the circuit configuration can be changed after manufacture, such as a field programmable gate array (FPGA); a dedicated electrical circuit that is a processor having circuit configuration designed exclusively to perform specific processing, such as an application specific integrated circuit (ASIC); and the like. One processing unit may be formed of one of these various processors, or may be formed of a combination of two or more same kind or different kinds of processors, for example, a combination of a plurality of FPGAs, a combination of an FPGA and a CPU, or the like. Further, a plurality of processing units may be formed of one processor of the various processors, or two or more of a plurality of processing units may be formed of one processor. ”

“an instruction acquisition device that acquires…” in claim 1: Paragraph 0074 teaches “The operation console 100 is an example of an instruction acquisition device that acquires an instruction input from an operator (user), and is a device that is provided to allow an operator to input necessary information at the time of ultrasound diagnosis, to instruct the ultrasound observation device 14 to start ultrasound diagnosis, or the like. The operation console 100 includes, for example, a keyboard, a mouse, a trackball, a touch pad, a touch panel, and the like.”



	“an image recording unit that records…” in claims 1-2, 4, 7-8, 10-11, and 16-20: Paragraphs 0228—0229 teach “Various processors include: a central processing unit (CPU) that is a general-purpose processor functioning as various processing units by executing software (program); a programmable logic device (PLD) that is a processor of which the circuit configuration can be changed after manufacture, such as a field programmable gate array (FPGA); a dedicated electrical circuit that is a processor having circuit configuration designed exclusively to perform specific processing, such as an application specific integrated circuit (ASIC); and the like. One processing unit may be formed of one of these various processors, or may be formed of a combination of two or more same kind or different kinds of processors, for example, a combination of a plurality of FPGAs, a combination of an FPGA and a CPU, or the like. Further, a plurality of processing units may be formed of one processor of the various processors, or two or more of a plurality of processing units may be formed of one processor. ”

“an automatic storage control unit that causes the image recording unit to records…” in claims 1-2, 4, 6, 11, 13, and 16: Paragraphs 0228—0229 teach “Various processors include: a central processing 

 “which is input to a recording pattern-generation device” in claims 2-3 and 17: A review of the original specification does not appear to set forth a corresponding structure for the claimed “recording pattern-generation device”.

“a timer control unit that includes a timer and controls…” in claim 6: Paragraphs 0228—0229 teach “Various processors include: a central processing unit (CPU) that is a general-purpose processor functioning as various processing units by executing software (program); a programmable logic device (PLD) that is a processor of which the circuit configuration can be changed after manufacture, such as a field programmable gate array (FPGA); a dedicated electrical circuit that is a processor having circuit configuration designed exclusively to perform specific processing, such as an application specific integrated circuit (ASIC); and the like. One processing unit may be formed of one of these various processors, or may be formed of a combination of two or more same kind or different kinds of processors, for example, a combination of a plurality of FPGAs, a combination of an FPGA and a CPU, or the like. Further, a plurality of processing units may be formed of one processor of the various processors, or two or more of a plurality of processing units may be formed of one processor. ”

	“an image playback unit that causes…” in claims 7-9 and 18: Paragraphs 0228—0229 teach “Various processors include: a central processing unit (CPU) that is a general-purpose processor functioning as various processing units by executing software (program); a programmable logic device (PLD) that is a processor of which the circuit configuration can be changed after manufacture, such as a field programmable gate array (FPGA); a dedicated electrical circuit that is a processor having circuit configuration designed exclusively to perform specific processing, such as an application specific integrated circuit (ASIC); and the like. One processing unit may be formed of one of these various processors, or may be formed of a combination of two or more same kind or different kinds of processors, for example, a combination of a plurality of FPGAs, a combination of an FPGA and a CPU, or the like. Further, a plurality of processing units may be formed of one processor of the various processors, or two or more of a plurality of processing units may be formed of one processor. ”

“an image analysis unit that includes a temporary storage area, stores…” in claims 11-12 and 20: Paragraphs 0228—0229 teach “Various processors include: a central processing unit (CPU) that is a general-purpose processor functioning as various processing units by executing software (program); a programmable logic device (PLD) that is a processor of which the circuit configuration can be changed after manufacture, such as a field programmable gate array (FPGA); a dedicated electrical circuit that is a processor having circuit configuration designed exclusively to perform specific processing, such as an application specific integrated circuit (ASIC); and the like. One processing unit may be formed of one of these various processors, or may be formed of a combination of two or more same kind or different kinds of processors, for example, a combination of a plurality of FPGAs, a combination of an FPGA and a CPU, or the like. Further, a plurality of processing units may be formed of one processor of the various processors, or two or more of a plurality of processing units may be formed of one processor. ”


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 12-13, recites “an ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “an ultrasound image” is the same as the “one ultrasound image” established in line 10 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound images to be the same.

Claim 2 is indefinite for the following reasons:
Line 2, recites “a recording pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “recording pattern” is the same as the “recording pattern” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the recording patterns to be the same. 

Claim 3 is indefinite for the following reasons:
Line 2, recites “a recording pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “recording pattern” is the same as the “recording pattern” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the recording patterns to be the same. 

Claim 4 is indefinite for the following reasons:
Line 2, recites “a recording pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “recording pattern” is the same as the “recording pattern” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the recording patterns to be the same. 

Claim 5 is indefinite for the following reasons:
Line 2, recites “a recording pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “recording pattern” is the same as the “recording pattern” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the recording patterns to be the same. 

Claim 7 is indefinite for the following reasons:
Lines 2-3, “a plurality of the ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of the ultrasound images” is the same as the “plurality of ultrasound images” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the plurality of ultrasound images to be the same.

Claim 12 is indefinite for the following reasons:
Lines 3, 6, 7, and 9, recite “maximum”. This element is indefinite. It would be unclear to one with ordinary skill in the art what value or condition determines when the value is “maximum”. The maximum can be a value that is the highest in a data collection period. Another interpretation is that the maximum is a value that is the highest value that the system is able to determine.
For purposes of examination, the Office is considering maximum to be value that is the highest in a data collection period.
Lines 4 and 8, recite “minimum”. This element is indefinite. It would be unclear to one with ordinary skill in the art what value or condition determines when the value is “minimum”. The minimum can be a value that is the lowest in a data collection period. Another interpretation is that the minimum is a value that is the lowest value that the system is able to determine.
For purposes of examination, the Office is considering minimum to be value that is the lowest in a data collection period.

Claim 16 is indefinite for the following reasons:
Line 11, recites “an ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “an ultrasound image” is the same as the “an ultrasound image” established in line 4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound images to be the same.

Claim 17 is indefinite for the following reasons:
Line 6, recites “a recording pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “recording pattern” is the same as the “recording pattern” established in claim 16 or is a separate and distinct feature.
For purposes of examination, the Office is considering the recording patterns to be the same. 

Claim 18 is indefinite for the following reasons:
Lines 4, “a plurality of the ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of the ultrasound images” is the same as the “plurality of ultrasound images” established in claim 18 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the plurality of ultrasound images to be the same.

Claim 20 is indefinite for the following reasons:
Line 7, recites “an ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “an ultrasound image” is the same as the “an ultrasound image” established in claim 16 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound images to be the same.


For purposes of examination, the Office is considering a input computer interface to be “recording pattern-generation device”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-11, 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717).

Regarding claim 1, Nakaya teaches an ultrasound diagnostic system comprising: 
an ultrasound image-generation unit (Ultrasonic probe 13) that drives an ultrasound transducer to cause the ultrasound transducer to transmit and receive ultrasound and generates an ultrasound image Paragraphs 0035-0037 teach that the ultrasound probe is able to transmit and receive ultrasound waves. Paragraph 0041 teaches that an image is generated);  
an instruction acquisition device (Input device 33) that acquires an instruction input from a user (Paragraph 0046 teaches that the user can input conditions in the input system 33); 
a recording timing-management unit that holds a plurality of kinds of recording patterns each of which includes a plurality of measurement times starting to be measured from a trigger timing and selects one recording pattern from the plurality of kinds of recording patterns according to the instruction input from the user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraphs 0064-0065 teach that the set can then have the list of conditions placed in it. Fig. 3 shows the set having the pattern of ML1, 2, 6, and 7. Paragraph 0037 teaches that the delay circuit is able to receive a trigger signal to control the probe transmission. Fig. 6 shows a plurality of protocols with various imaging patterns); 
an image recording unit that records at least one ultrasound image among a plurality of ultrasound images continuously generated by the ultrasound image-generation unit (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time).
However, Nakaya is silent regarding an ultrasound diagnostic system, comprising:
an automatic storage control unit that causes the image recording unit to record an ultrasound image, which is picked up at a point of time when each of the plurality of measurement times has elapsed, among the plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an ultrasound diagnostic system, comprising:
an automatic storage control unit (CPU 24) that causes the image recording unit to record an ultrasound image, which is picked up at a point of time when each of the plurality of measurement times has elapsed, among the plurality of ultrasound images, which are continuously generated by the Paragraphs 0021-0024 teach that the time measurement is controlled from the start to the end and the imaging can be paused. Paragraph 0045 teaches that the ultrasonic image is observed in real time over the desired elapsed time. Fig. 9 shows the time associated to the ultrasound images taken over a period of time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of recording multiple images that are continuously generated in relation to the trigger timing. This modified apparatus would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Regarding claim 2, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system,
wherein the automatic storage control unit (Internal memory device 29) receives a recording pattern generated on the basis of at least one of information about an examinee, information about a portion to be observed of the examinee, or information about setting of the ultrasound diagnostic system (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate), which is input to a recording pattern-generation device disposed outside the ultrasound diagnostic system (Fig. 1 shows that the input device is outside the main apparatus body), from the recording pattern-generation device, and causes the image recording unit to record the ultrasound image using the recording pattern received from the recording pattern-generation device (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images).

Regarding claim 3, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system,
wherein the recording timing-management unit (Internal memory device 29 and transmission delay circuit 15) receives a recording pattern generated on the basis of at least one of information about an examinee, information about a portion to be observed of the examinee, or information about setting of the ultrasound diagnostic system (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15), which is input to a recording pattern-generation device disposed outside the ultrasound diagnostic system (Fig. 1 shows that the input device is outside the main apparatus body), from the recording pattern-generation device, and holds the recording pattern received from the recording pattern-generation device (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29).

Regarding claim 4, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system,
a recording pattern-generation unit that generates a recording pattern on the basis of at least one of information about an examinee, information about a portion to be observed of the examinee, or Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29), 
wherein the automatic storage control unit causes the image recording unit to record the ultrasound image using the recording pattern generated by the recording pattern-generation unit (Paragraph 0063-0065 teach that the program holds the ML conditions and are executed in accordance to the selected program set. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device. Fig. 6 shows imaging sets 3-4 and Fig. 7 shows there execution with respect to time).

Regarding claim 5, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system,
a recording pattern-generation unit that generates a recording pattern on the basis of at least one of information about an examinee, information about a portion to be observed of the examinee, or information about setting of the ultrasound diagnostic system input according to the instruction input from the user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29),
Paragraph 0063-0065 teach that the program holds the ML conditions and are executed in accordance to the selected program set. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device. Fig. 6 shows imaging sets 3-4 and Fig. 7 shows there execution with respect to time).

Regarding claim 6, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, further comprising: 
a timer control unit (Transmission circuit 15 and trigger signal generator) that includes a timer and controls measurement of a time performed by the timer (Paragraph 0037 teaches that the transmission delay circuit is able to receive a trigger signal and use that as a timing signal for the ultrasound imaging),
wherein the automatic storage control unit uses, as the trigger timing, a timing to start the measurement of a time performed by the timer (Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the transmission voltage is dependent on the timing signal that is set by the trigger signal).

Regarding claim 7, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, further comprising: 
an image playback unit (Monitor 25) that causes a monitor to simultaneously display a plurality of the ultrasound images, which are recorded in the image recording unit, side by side (Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraphs 0100-0101 teach that the monitor 25 is divided into two parts and is able to display a perfusion image and a vascular image simultaneously and in real time. See Fig. 11).

Regarding claim 10, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, further comprising: 
wherein at least one recording pattern of the plurality of kinds of recording patterns held by the recording timing-management unit includes a determination flag that causes the ultrasound diagnostic system to determine a recording timing to record the ultrasound image in the image recording unit (Paragraph 0037 teaches that the probe is activated based on the timing signal that is determined by the trigger signal. This allows for delay timing and control the transmission of the ultrasound wave. Paragraph 0040 teaches that the received echo signal can also be delayed to determine the reception directivity and allow for the emphasis of the echo signal. Paragraph 0041 teaches that the image is generated based on the echo signal. Paragraph 0047 teaches the transmission conditions can be input and Fig. 6 shows a variety of program sets).

Regarding claim 11, modified Nakaya teaches the ultrasound diagnostic system in claim 10, as discussed above.
However, Nakaya is silent regarding the ultrasound diagnostic system, further comprising: 
an image analysis unit that includes a temporary storage area, stores the ultrasound images in the temporary storage area from the trigger timing, analyzes the ultrasound images stored in the temporary storage area, and determines the recording timing on the basis of results of the analysis, 
wherein the automatic storage control unit causes the image recording unit to record an ultrasound image, which is picked up at the recording timing determined on the basis of the results of the 
In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an ultrasound diagnostic system, comprising:
an image analysis unit (Memory) that includes a temporary storage area, stores the ultrasound images in the temporary storage area from the trigger timing, analyzes the ultrasound images stored in the temporary storage area, and determines the recording timing on the basis of results of the analysis (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Paragraph 0092 teaches that the time measurement starts when the contrast agent is administered. Fig. 9 shows the display of the images and their time points), 
wherein the automatic storage control unit causes the image recording unit to record an ultrasound image (Paragraph 0081 teaches that the images are collected based on a predetermined operation and the images and the time lapse information is stored onto the memory), which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area in a case where the determination flag is included in the one recording pattern (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of saving images and their corresponding measurement times. This modified apparatus would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).


Nakaya further teaches an ultrasound diagnostic system, further comprising: 
wherein the recording timing-management unit further holds a new recording pattern created according to the instruction input from the user (Paragraph 0046 teaches that the internal memory 29 holds the transmission programs and that the user can input the conditions or alter them. Fig. 6 shows a plurality of program sequence).

Regarding claim 15, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, further comprising: 
wherein the recording timing-management unit further changes at least one of the plurality of measurement times included in the one recording pattern according to the instruction input from the user (Claim 20 teaches that the computer can register newly a second program that is different from the first program and with conditions. Paragraph 0046 teaches that the user can input the conditions and alter the conditions).

Regarding claim 16, Nakaya teaches a method of operating an ultrasound diagnostic system, comprising: 
a step of causing an ultrasound image-generation unit (Ultrasonic probe 13) to drive an ultrasound transducer to cause the ultrasound transducer to transmit and receive ultrasound and causing the ultrasound image-generation unit to generate an ultrasound image from a reception signal of the ultrasound (Paragraphs 0035-0037 teach that the ultrasound probe is able to transmit and receive ultrasound waves. Paragraph 0041 teaches that an image is generated);  
a step of causing a recording timing-management unit, which holds a plurality of kinds of recording patterns each of which includes a plurality of measurement times starting to be measured from a Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraphs 0064-0065 teach that the set can then have the list of conditions placed in it. Fig. 3 shows the set having the pattern of ML1, 2, 6, and 7. Paragraph 0037 teaches that the delay circuit is able to receive a trigger signal to control the probe transmission. Fig. 6 shows a plurality of protocols with various imaging patterns).
However, Nakaya is silent regarding a method of operating an method, comprising:
a step of causing an automatic storage control unit to cause an image recording unit to record an ultrasound image, which is picked up at a point of time when each of the plurality of measurement times has elapsed, among a plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an ultrasound diagnostic system, comprising:
a step of causing an automatic storage control unit (CPU 24) to cause an image recording unit to record an ultrasound image, which is picked up at a point of time when each of the plurality of measurement times has elapsed, among a plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing (Paragraphs 0021-0024 teach that the time measurement is controlled from the start to the end and the imaging can be paused. Paragraph 0045 teaches that the ultrasonic image is observed in real time over the desired elapsed time. Fig. 9 shows the time associated to the ultrasound images taken over a period of time. Paragraph 0092 teaches that the time measurement starts when the contrast agent is administered.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of recording multiple images that 

Regarding claim 17, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches an method, wherein at least one of information about an examinee, information about a portion to be observed of the examinee, or information about setting of the ultrasound diagnostic system is input to a recording pattern-generation device disposed in the ultrasound diagnostic system (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15),
a recording pattern generated on the basis of at least the one of the information about the examinee, the information about the portion to be observed of the examinee, or the information about the setting of the ultrasound diagnostic system is received from the recording pattern-generation device (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29), and 
the image recording unit is caused to record the ultrasound image using the recording pattern received from the recording pattern-generation device (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images).

Regarding claim 18, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches a method, further comprising: 
a step of causing an image playback unit to cause a monitor to simultaneously display a plurality of ultrasound images, which are recorded in the image recording unit, side by side (Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraphs 0100-0101 teach that the monitor 25 is divided into two parts and is able to display a perfusion image and a vascular image simultaneously and in real time. See Fig. 11).

Regarding claim 19, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches a method, wherein at least one recording pattern of the plurality of kinds of recording patterns held by the recording timing-management unit includes a determination flag that causes the ultrasound diagnostic system to determine a recording timing to record the ultrasound image in the image recording unit (Paragraph 0037 teaches that the probe is activated based on the timing signal that is determined by the trigger signal. This allows for delay timing and control the transmission of the ultrasound wave. Paragraph 0040 teaches that the received echo signal can also be delayed to determine the reception directivity and allow for the emphasis of the echo signal. Paragraph 0041 teaches that the image is generated based on the echo signal. Paragraph 0047 teaches the transmission conditions can be input and Fig. 6 shows a variety of program sets).

Regarding claim 19, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches a method,
wherein at least one recording pattern of the plurality of kinds of recording patterns held by the recording timing-management unit includes a determination flag that causes the ultrasound diagnostic system to determine a recording timing to record the ultrasound image in the image recording unit Paragraph 0037 teaches that the probe is activated based on the timing signal that is determined by the trigger signal. This allows for delay timing and control the transmission of the ultrasound wave. Paragraph 0040 teaches that the received echo signal can also be delayed to determine the reception directivity and allow for the emphasis of the echo signal. Paragraph 0041 teaches that the image is generated based on the echo signal. Paragraph 0047 teaches the transmission conditions can be input and Fig. 6 shows a variety of program sets).

Regarding claim 20, modified Nakaya teaches the method in claim 19, as discussed above.
However, Nakaya is silent regarding a method, further comprising: 
a step of causing an image analysis unit, which includes a temporary storage area, to store the ultrasound images in the temporary storage area from the trigger timing, to analyze the ultrasound images stored in the temporary storage area, and to determine the recording timing on the basis of results of the analysis,
wherein the image recording unit is caused to record an ultrasound image, which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area in a case where the determination flag is included in the one recording pattern.
In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an method, comprising:
a step of causing an image analysis unit (Memory), which includes a temporary storage area, to store the ultrasound images in the temporary storage area from the trigger timing, to analyze the ultrasound images stored in the temporary storage area, and to determine the recording timing on the basis of results of the analysis (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Paragraph 0092 teaches that the time measurement starts when the contrast agent is administered. Fig. 9 shows the display of the images and their time points),
Paragraph 0081 teaches that the images are collected based on a predetermined operation and the images and the time lapse information is stored onto the memory), which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area in a case where the determination flag is included in the one recording pattern (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of saving images and their corresponding measurement times. This modified method would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lundberg (PGPUB No. US 2009/0099449).

Regarding claim 8, modified Nakaya teaches the ultrasound diagnostic system in claim 7, as discussed above.
However, while Kurosaki teaches the display of multiple ultrasound images (Fig. 9), the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system,
wherein the image playback unit causes the monitor to display a thumbnail image of the ultrasound image recorded in the image recording unit whenever the ultrasound image is recorded in the image recording unit.

wherein the image playback unit causes the monitor to display a thumbnail image of the ultrasound image recorded in the image recording unit whenever the ultrasound image is recorded in the image recording unit (Paragraph 0044 teaches that a plurality of image panes can be displayed as image thumbnails and show the sequence of acquired images. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Lundberg’s teaching of displaying a plurality of ultrasound image thumbnails. This modified apparatus would allow for a user to properly analyze acquired images and properly align the information that will result in proper diagnosis (Paragraph 0005 of Lundberg). Furthermore, the system would allow for the acquisition of heart information over a limited period of time (Paragraph 0003 of Lundberg).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Yoshiara et al. (PGPUB No. US 2012/0177265).

Regarding claim 9, modified Nakaya teaches the ultrasound diagnostic system in claim 7, as discussed above.
However, while Kurosaki teaches the display of multiple ultrasound images with intensity information (Fig. 9), the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system,
wherein the image playback unit causes the monitor to display a graph showing a relationship between a time elapsed from the trigger timing and an average brightness value of a region of interest of the ultrasound image.

wherein the image playback unit causes the monitor to display a graph showing a relationship between a time elapsed from the trigger timing and an average brightness value of a region of interest of the ultrasound image (Paragraph 0060 teaches that the average brightness of the pixels in the ROI of an image can be acquired. Fig. 11 shows the graph of the average brightness with respect to time. Paragraph 0035 teaches that the driving occurs based on the trigger circuit providing a driving signal. Given Kurosaki teaching the display of a intensity graph on the monitor on Fig. 9, one with ordinary skill in the art would be able to display an average intensity graph on the monitor).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Yoshiara’s teaching of the generation of an average intensity graph with respect to time. This modified apparatus would allow for a user to clearly observe the time dependent change of blood flow (Paragraph 0005 of Yoshiara). Furthermore, the system would allow for the easy discrimination of the dominant regions of vascular channels (Paragraph 0006 of Yoshiara).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lee et al. (PGPUB No. US 2017/0071571).

Regarding claim 12, modified Nakaya teaches the ultrasound diagnostic system in claim 11, as discussed above.
However, the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system,
wherein the image analysis unit determines at least one of a recording timing when an average brightness value of a region of interest of the ultrasound image is maximum, a recording timing when the 
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Lee teaches an ultrasound diagnostic system,
wherein the image analysis unit determines at least one of a recording timing when an average brightness value of a region of interest of the ultrasound image is maximum (Paragraph 0054 teaches that the average brightness value graph is generated based on the ultrasound image with respect to time. Paragraph 0056 teaches that the time 160 when the brightness value reaches the maximum average brightness value. This time point is shown in Fig. 1B between 400 and 500 ms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Lee’s teaching of determining a maximum average brightness value. This modified apparatus would allow a user to determine a target tissue region in a contrast image and provide diagnoses of lesions in target tissue (Paragraph 0002 of Lee).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lee et al. (PGPUB No. US 2017/0071571) further in view of Burla et al. (PGPUB No. US 2008/0269610).

Regarding claim 13, modified Nakaya teaches the ultrasound diagnostic system in claim 12, as discussed above.

wherein the automatic storage control unit sets an initial value of the region of interest according to a type of a probe used in the ultrasound diagnostic system.
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Burla teaches an ultrasound diagnostic system,
wherein the automatic storage control unit sets an initial value of the region of interest according to a type of a probe used in the ultrasound diagnostic system (Paragraph 0034 teaches that the preset value for a scanning depth relative to the ROI can be associated to the type of probe and the default position of the ROI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya, Kurosaki, and Lee with Burla’s teaching of associating a probe type to an ROI. This modified apparatus would allow for the determination of the optimal receive conditions (Paragraph 0035 of Burla). Furthermore, the selections can be determined with respect to patient specific information (Paragraph 0004 of Burla).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793